Case 9:19-cv-81160-RS Document 452-6 Entered on FLSD Docket 05/11/2020 Page 1 of 3




                          Exhibit F
Case 9:19-cv-81160-RS Document 452-6 Entered on FLSD Docket 05/11/2020 Page 2 of 3
                                                    Monday, May 11, 2020 at 12:50:03 PM Eastern Daylight Time

Subject: RE: Siegel supplemental report
Date: Saturday, May 9, 2020 at 2:31:30 PM Eastern Daylight Time
From: Elana.NighBngaleDawson@lw.com
To:      Conor McDonough
CC:      JusBn.Levine@csklegal.com, David Hecht, Jessica.StebbinsBina@lw.com, Carolyn.Homer@lw.com

Conor,

Thank you for your email. We would like to make sure we understand the basis for your moBon to strike Dr.
Siegel’s second supplemental report as unBmely. The agreement we reached with regard to Dr. Siegel’s
reports was that his supplemental and supplemental rebuQal report that was due on Tuesday, April 28 would
cover “all material produced aUer 4/13.” The agreed-upon scope of that ﬁnal report was memorialized prior
to your appearance in this case. It was agreed to by Mr. Vine on April 3, in an email exchange that Mr. Hecht,
Mr. Price, and Mr. Wang were CC’d on. Consistent with that agreement, Dr. Siegel’s April 28 report relies
upon deposiBon tesBmony that occurred aUer April 13.

In light of the foregoing, we do not see a good-faith basis to move to exclude Dr. Siegel’s ﬁnal supplemental
report on the grounds set forth in your email. If you could clarify the basis for such a moBon, we would
appreciate it.

Thank you.
Elana



Elana NighEngale Dawson | LATHAM & WATKINS LLP
Tel: 202-637-2303 | Fax: 202-637-2201

From: Conor McDonough <cmcdonough@hechtpartners.com>
Sent: Friday, May 8, 2020 5:59 PM
To: NighBngale Dawson, Elana (DC) <Elana.NighBngaleDawson@lw.com>
Cc: JusBn.Levine@csklegal.com; David Hecht <dhecht@hechtpartners.com>
Subject: Siegel supplemental report

For purposes of the meet and confer, we also note that Corellium intends to move to strike the second
supplemental report of Dr. Siegel in its enBrety as unBmely, as it relies solely on informaBon that was
available to Dr. Siegel as of at least his rebuQal report, if not as of his opening report. We understand that
Apple opposes.

Best,

Conor

Conor Brew McDonough, Ph.D.
Hecht Partners LLP

125 Park Ave, 25th Floor
New York, NY 10017
P: (215) 888-6226


                                                                                                             Page 1 of 2
Case 9:19-cv-81160-RS Document 452-6 Entered on FLSD Docket 05/11/2020 Page 3 of 3

This message, including attachments, is confidential and may contain information protected by the attorney-client privilege or work
product doctrine. If you are not the addressee, any disclosure, copying, distribution, or use of the contents of this message is prohibited.
If you have received this email in error, please destroy it and notify me immediately.

_________________________________

This email may contain material that is conﬁdenBal, privileged and/or aQorney work product for the sole use of the
intended recipient. Any review, disclosure, reliance or distribuBon by others or forwarding without express
permission is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies
including any aQachments.

Latham & Watkins LLP or any of its aﬃliates may monitor electronic communicaBons sent or received by our
networks in order to protect our business and verify compliance with our policies and relevant legal requirements.
Any personal informaBon contained or referred to within this electronic communicaBon will be processed in
accordance with the ﬁrm's privacy noBces and Global Privacy Standards available at www.lw.com.




                                                                                                                                        Page 2 of 2
